DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 15, 24-26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran’934 (previously cited) further in view of Ludving et al.’019 (previously cited) further in view of Beaird’811 (previously cited) further in view of Cox et al.’954 (previously cited) further in view of Montgomery et al.’323 (previously cited) further in view of Dacey, Jr. et al.’694 (previously cited) further in view of Fadem et al.’916 (previously cited).
Regarding claims 1 and 15, Figure 5 of Imran’934 discloses an electroencephalogram (EEG) acquisition assembly for use in combination with a head harness, the EEG acquisition assembly comprising: a physiological data acquisition module 107 adapted to be removably housed by the head harness, wherein the head harness includes a base strap (see Figure 6) adapted to be adjustably secured about the circumference of a user’s head, a portion housing the physiological data acquisition module, and a plurality of longitudinally extending straps 91,92,94 (Figure 6) for detachably securing the housing for the physiological data acquisition module to the base strap, at least one electrode snap connector assembly 31 for use on an active electrode of the EEG acquisition assembly, and at least one electrode 
Regarding claim 2, the EEG acquisition assembly further comprises at least one electrode snap connector assembly for use on a biased ground electrode of the EEG acquisition assembly (col. 3, lines 33-43).
Regarding claim 4, the active electrode, reference electrode, and biased ground electrode are contact electrodes (col. 7, lines 8-14).
Regarding claim 6, Imran’934 discloses that the physiological data acquisition module includes at least one port to charge the module (col. 6, lines 3-6).
Regarding claim 24, when the head harness is in use, the active electrode is capable of being positioned on a forehead of the user.
Regarding claim 25, when the head harness is in use, the reference electrode is capable of being positioned behind an ear of the user. Furthermore, it is officially noted that it is well known in the art to use active electrodes positioned on a forehead of a subject, and to place a reference electrode behind an ear of the subject when acquiring EEG signals.
Regarding claims 26 and 28, each electrode snap connector assembly for use on an active electrode consists of only a single electrode snap connector for use on the active electrode (each assembly 31 shown in Figures 3-5 is configured to receive a single active electrode as shown in Figure 10).
Imran’934 discloses all of the elements of the current invention, as discussed above, except for the housing portion being configured to be positioned on top of the head of the user while the head harness is in use. Ludving et al.'019 teaches that it is well known in the art that a physiological data acquisition module may be disposed anywhere on a headband type structure (page 2, section [0020]). It 
Imran’934 further in view of Ludving et al.’019 discloses all of the elements of the current invention, as discussed above, except for a plurality of longitudinally extending straps detachably securing the housing portion to the base strap. Imran'934 further in view of Ludving et al.'019 discloses an assembly comprising a housing portion that is configured to be positioned on the top of the head of a user while the head harness is in use, but it fails to provide details of how the housing portion is positioned on top of the head. Imran'934 teaches that Velcro is capable of being used to secure the housing portion to the base strap (col. 5, lines 62-66), but fails to provide details of the Velcro. Figures 1-4 of Beaird’811 teach a plurality of longitudinally extending Velcro straps that are capable of detachably securing a housing portion to the top of a user's head and to the base strap of Imran'934 further in view of Ludving et al.'019. It would have been within the skill of the art to use the plurality of longitudinally extending Velcro straps of Beaird’811 as the Velcro securing means of Imran’934 further in view of Ludving et al.’019 since Imran’934 teaches that Velcro may be used to secure the housing portion to the base strap and Beaird’811 teaches Velcro means that are capable of being used to secure the housing to the base strap.
Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 discloses recording and transmitting data collected from the active electrode, but does not disclose that the data is encrypted, and also does not disclose storing the encrypted data. Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 also discloses that the physiological data acquisition module includes at least one port to charge the module (col. 6, lines 3-6 of Imran’934).
Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 teaches transmitting data from the acquisition module to a remote means (interface box 110 of Imran’934) for displaying, 
Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 discloses all the elements of the current invention, as discussed above, except for the acquisition module being configured to store data collected from the active electrode. Montgomery et al.'323 teaches storing data on a portable patient module when the portable patient module is disconnected from a remote controller/processor in order to prevent the loss or corruption of data. The data acquired from active electrodes of the portable device is stored on the portable device until the portable device is reconnected to the remote controller/processor (page 2, sections [0016-0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the acquisition module of Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.'954 to be configured to store data collected from the active electrode, as taught by Montgomery et al.'323, since it would prevent the loss or corruption of data if the physiological data acquisition module became disconnected from the remote means for displaying, storing, processing, and analyzing.

Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 discloses all the elements of the current invention, as discussed above, except for the electrode snap connector assemblies including a noise reducing or cancelling amplifier at the electrode connection level. Fadem et al.'916 teaches using a noise reducing or cancelling amplifier at an electrode connection level in order to improve the signal-to-noise ratio of biopotential measurements such as EEG signals (page 1, section [0010] - page 2, section [0015], and page 2, section [0028]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode snap connector assemblies of Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 to include a noise reducing or cancelling amplifier at the electrode connection level, as taught by Fadem et al.’916, since it would improve the signal-to-noise ratio of the EEG measurements.
Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 discloses all the elements of the current invention, as discussed above, except for .
Claims 7-10, 16, 19 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916, as applied to claims 1 and 15, further in view of Dicks et al.’728 (previously cited).
Regarding claims 7 and 16, Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.'954 further in view of Montgomery et al.'323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for an RF transmitter-receiver for transmitting encrypted data to the means for displaying, storing, processing, and analyzing. Dicks et al.’728 teaches using a transceiver (transmitter-receiver) in an acquisition module in order to allow the acquisition module to send data to a remote device and to receive software updates from the remote device (col. 26, lines 2-22). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the RF transmitter of Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.'954 further in view of Montgomery et al.'323 further in view of Dacey, Jr. et 
Regarding claims 8, 19 and 30, the encrypted data is capable of being continuously transmitted to a receiver selected from at least one member of the group consisting of a cellular telephone, smart-phone and computer (col. 3, lines 22-49 and col. 5, lines 3-8 of Dicks et al.’728 teach transmitting to a cellular telephone, wherein col. 3, lines 38-49 explicitly states that the method, which includes transmitting the data to the cellular telephone, may be practiced continuously). Furthermore, the storing, processing and analyzing means of Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.'954 further in view of Montgomery et al.'323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 is a remote computer and the RF transmitter-receiver would communicate between the physiological data acquisition module and the computer.
Regarding claims 9 and 10, page 5, sections [0045-0047] of Ludving et al.'019 teach using a remote control docking station in wireless communication with a data acquisition module to recharge the power supply of a data acquisition module. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.'954 further in view of Montgomery et al.'323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Dicks et al.’728 to include a remote control docking station, as taught by Ludving et al.’019, since it would provide means for recharging the power supply of the physiological data acquisition module.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916, as applied to claim 1, further in view of Kuo et al.’370 (previously cited).
.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916, as applied to claim 1, further in view of Bibian et al.’512 (previously cited).
Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.'954 further in view of Montgomery et al.'323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 discloses all the elements of the current invention, as discussed in paragraph 3 above, except for the electrode snap connector assemblies being configured to continuously monitor electrode impedance. Bibian et al.’512 teaches continuously monitoring the electrode impedance of electrode assemblies in order to ensure the suitability of monitored signals and to guarantee an optimal signal quality (col. 5, lines 57-59 and col. 19, lines 4-9). It would have been obvious to one of ordinary skill in the .
Claims 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916, as applied to claim 1, further in view of Moll’804 (previously cited).
Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 discloses all the elements of the current invention, as discussed in paragraph 3 above, except for the physiological data acquisition module including a head positioning sensor. Moll’804 teaches using a head positioning sensor with an EEG acquiring assembly in order to make adjustments to acquired data when head movement occurs (col. 16, lines 13-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the physiological data acquisition module of Imran’934 further in view of Ludving et al.’019 further in view of Beaird’811 further in view of Cox et al.’954 further in view of Montgomery et al.’323 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 to include a head positioning sensor, as taught by Moll’804, since it would allow adjustments to be made to the acquired EEG data if head movements occurred, such as the rejection of EEG signals containing too much artifact from movement.

Response to Arguments
Applicant has provided no claim amendments, and no new arguments. Based on the Patent Board Decision rendered on 26 January 2021, the Examiner has maintained all previous rejections.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791